Exhibit 10.68

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS (the "Agreement") is entered
into by and between E-LOAN, INC., a Delaware corporation ("Company"), and JOSEPH
J. KENNEDY ("Executive").

R E C I T A L S:

WHEREAS, Executive is currently an officer, director and employee of the
Company;

WHEREAS, the parties wish to terminate Executive's employment and service on the
Company's Board of Directors without dispute and pursuant to the following terms
and conditions.

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein,
it is mutually agreed as follows:

A G R E E M E N T:



Termination of Employment

. Executive hereby voluntarily resigns as the Company's President and Chief
Operating Officer, and as a director of the Company, and the Company accepts his
resignation, effective as of January 29, 2004. In addition, Executive hereby
voluntarily resigns as an employee of the Company, and the Company accepts his
resignation as an employee effective April 12, 2004 ("Termination Date"). As of
the Termination Date, Executive's employment and all positions and assignments
to and/or with the Company as well as all duties, responsibilities and
authorities with the Company, will terminate.



Payments and Vesting of Stock Options

.



Accrued Salary and Expenses

. As of the Termination Date, the Company will have paid to Executive all
accrued but unpaid salary, bonus, compensation time, vacation, and unreimbursed
business expenses through the Termination Date. Upon finalizing the calculation
of bonus earned on the Company's 2003 bonus plan, additional monies earned
beyond those already paid to Executive in December 2003 will be paid in
February, 2004. If monies paid in December 2003 represent overpayment of the
actual bonus earned by Executive, the amount of such overpayment will be repaid
to the Company by Executive through a deduction from the separation payment set
forth in Section 2(b) below.



Separation Pay

. The Company will pay to Executive upon the Termination Date, as separation
pay, the equivalent of 12 months of the Executive's current base salary (less
required deductions and withholdings, and not including any bonus) in an
aggregate amount equal to $230,000.



Stock Options

. Executive and the Company acknowledge and agree that (i) as of the date hereof
Executive has been granted stock options (the "
Options
") under the Company's 1997 Stock Plan (the "
Plan
") to purchase an aggregate of 1,422,519 shares of the Company's common stock
(the "
Options
"),1,228,769 of which Options will have vested as of the Termination Date and
immediately prior to any acceleration under Section 2(c)(ii) below, and 100,000
of which have already been exercised as of the date hereof; (ii) subject to
Section 8 hereof, all remaining unvested Options set forth in
Exhibit A
shall fully vest as of the Termination Date; (iii) the option exercise price for
the Options is as set forth in
Exhibit A
to this Agreement; (iv) Executive may exercise the Options by executing and
delivering such forms as are required under the Plan and the related stock
option agreements, by payment of the option price in such manner as prescribed
in the Plan (including by cashless exercise), and otherwise by complying with
the terms of the Plan and related stock option agreements; (v) as a condition to
the exercise of any Option during Executive's employment, Executive shall pay to
the Company an amount equal to all federal, state and local taxes of any kind
that the Company is required to withhold in connection with the exercise of such
Option; and (vi) the Options shall be exercisable through April 12, 2006.



Group Medical Benefits and COBRA Rights

. The Company will pay its share of Executive's group health insurance premium
through the Termination Date. Executive's rights, if any, regarding continuation
of group health insurance coverage will be governed by COBRA and applicable
state law, effective April 13, 2004. Information regarding COBRA will be sent to
Executive on the Termination Date. If Executive elects COBRA coverage, the
Company will pay Executive's COBRA payments on his behalf through April 12,
2005.



Return of Company Property

. Executive represents and warrants that he has returned or will return by the
Termination Date all Company property and equipment in his possession or under
his control, including, but not limited to, all files, memoranda, records, work
papers, keys, credit cards, security access cards, telephone calling cards,
manuals, notebooks, reports and other property of the Company that Executive
received from the Company or its employees or that Executive generated in the
course of employment with the Company. Executive will also turn over to the
Company all embodiments of proprietary information (including, without
limitation, notes, letters, documents, computer files and other records) which
are in Executive's possession or control and shall not retain any copies or
summaries of such records or information. Notwithstanding the foregoing,
Executive shall be entitled to keep the computer he has been issued by the
Company.



Confidentiality and Proprietary Information

.



Confidential and Proprietary Information

. The Uniform Trade Secrets Act defines a "trade secret" as: information,
including a formula, pattern, compilation, program device, method, technique, or
process, that: (i) derives independent economic value, actual or potential, from
no being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Executive shall forever hold in strictest confidence and
trust
all
trade secrets and confidential or proprietary information of any nature and in
any form which is treated as confidential by Company and which is not generally
known to the public, and will not use or disclose for himself or on behalf of
others such trade secrets and confidential or proprietary information.



Specific Performance; Injunctive Relief

. If Executive breaches, or threatens to breach, the confidential and
proprietary information covenants described herein, the Company, shall have the
right, in addition to any other rights or remedies which it may have, to seek
and obtain specific performance thereof and to enjoin such breach or threatened
breach. The parties hereto acknowledge and agree that any such breach or
threatened breach will cause irreparable injury to the Company, and that the
Company could not be reasonably or adequately compensated in damages at law. The
equitable remedies provided herein are not exclusive of any other remedy, and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.



Indemnification

. The Company agrees to indemnify and hold harmless Executive against any and
all Claims (defined below) incurred or suffered by Executive in connection with
his service to or employment with the Company up to the date of this Agreement
to the fullest extent permitted by the Company's Certificate of Incorporation or
Bylaws, directors and officers liability insurance policy, or as required by any
indemnification agreement between the Company and Executive or applicable law.



Taxes

. Executive agrees to be solely liable for and pay all taxes, if any, and any
costs, interest, assessments, penalties, damages, attorneys' fees or other
losses by reason of the payments set forth herein and to indemnify and hold the
Company harmless from such amounts. Executive acknowledges that Company has made
no representation regarding taxability of amounts received by Executive under
the terms of this Agreement.



Release

.



In consideration of the promises and undertakings contained herein, Executive on
behalf of himself, his marital community, heirs, executors, administrators and
assigns ("Executive Associated Persons" and herein collectively "Executive")
hereby releases in full and forever discharges and acquits the Company and all
of its related and affiliated entities, subsidiaries, as well as its and their
former and current employees, agents, attorneys, shareholders, officers and
directors ("Company Associated Persons") from any and all claims, causes of
action, liabilities, demands, damages, penalties, debts, obligations, actions
and causes of action ("Claims") whether now known or unknown, suspected or
unsuspected, fixed or contingent, arising on or before the date hereof including
but not limited to claims arising out of or relating to Executive's employment
with the Company or termination therefrom, EXCEPT that Executive is not
releasing, discharging or acquitting the Company from any Claims arising under
the express terms of this Agreement or his rights to indemnification under the
law. This Separation Agreement and Release specifically refers to and includes
rights or claims arising under the federal Age Discrimination in Employment Act
and any applicable provision of state law.

Without limiting the generality of the foregoing, the Claims released herein
include any Claims arising out of, based upon or in any way related to (i) any
prior employment agreements or arrangements, including that certain employment
agreement dated March 26, 1999 between the Company and Executive (the
"Employment Agreement"); (ii) any property, contract or tort claims, including
wrongful discharge, breach of employment contract, breach of the covenant of
good faith and fair dealing, retaliation, intentional or negligent infliction of
emotional distress, tortious interference with existing or prospective economic
advantage, negligence, misrepresentation, breach of privacy, defamation, loss of
consortium, breach of fiduciary duty, violation of public policy or any other
common law claim of any kind; (iii) any violation or alleged violation of Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (the "ADEA"), the Older Workers Benefit Protection
Act of 1990, the Equal Pay Act, as amended, the Fair Labor Standards Act, the
Executive Retirement Income Security Act, the Americans With Disabilities Act,
the Civil Rights Act of 1866, the Consolidated Omnibus Budget Reconciliation
Act, the California Fair Employment and Housing Act, the California Labor Code,
the California Family Rights Act; (iv) any claims for severance pay, bonus, sick
leave, vacation or holiday pay, life insurance, health, disability or medical
insurance or any other fringe benefit; and (v) any claim relating to or arising
under any other local, state or federal statute or regulation or principle of
common law (whether in contract or in tort) governing the employment of
individuals, discrimination in employment and/or the payment of wages or
benefits.

Executive understands that if any fact with respect to any matter covered by
this Agreement is found to be other than, or different from the facts now
believed by Executive to be true, Executive expressly accepts and assumes the
risk of such possible difference in facts and agrees that this Agreement shall
be, and remain, in full force and effect notwithstanding such difference in
fact.

Executive acknowledges and warrants that there are no claims or actions
currently filed or pending relating to the subject matter of this Agreement.
Executive further agrees that he will not initiate, assist or encourage any
actions unless compelled to do so by subpoena or court order. Executive agrees
that if any claim is brought on his behalf by any governmental agency or third
party, he will not accept any monetary award or restitution resulting therefrom.

Review and Revocation Period

. Executive acknowledges that he has been advised to consult an attorney before
executing this Agreement and that Executive has executed this Agreement
(including the waiver and release set forth above which release Executive's
rights under the ADEA) after having been given up to 21 days to review this
Agreement and consult legal counsel. Executive has the right to revoke the
waiver and release of claims under the ADEA within 7 days of signing this
Agreement, and the ADEA waiver and release will not become effective or
enforceable until that revocation period has expired. Should he exercise his
right to revoke the ADEA waiver within the 7-day period following his signing
this Agreement, he will not receive the benefits described above in
Sections 2(b), 2(c) or 2(d).



Company Release

. The Company hereby forever and generally and completely releases and
discharges Executive and his or her agents, successors, heirs, assigns, and
affiliates, from any and all claims and demands of every kind and nature, in
law, equity or otherwise, based on any actions, or failures to act, of
Executive, and for damages actual and consequential, past present and future
arising therefrom, EXCEPT that Company is not releasing, discharging or
acquitting Executive from any claims or demands arising under the express terms
of this Agreement. The Company represents and warrants that it has obtained any
necessary approvals or authorizations from its Board of Directors required to
consummate this Agreement and effectuate the resolution of all claims which are
the subject of this Agreement.



General Release

. The release set forth above is a general release and, except as expressly
provided herein, is intended to encompass all known and unknown, foreseen and
unforeseen claims which either party may have against the other or any party
Associates up to and including the date of this Agreement. It is further
understood and agreed that Executive and the Company expressly waive all rights
under Section 1542 of the Civil Code of the State of California and any similar
law of any state or territory of the United States. Said section provides as
follows:



"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

Non-Disparagement

. The parties agree that on and after the date hereof, neither they, nor any of
their respective Associated Persons nor any authorized representative or agent,
will make or publish, either verbally or in writing, any statement or comment
which could be reasonably interpreted to be derogatory or injurious to either
party, including any of their respective Associated Persons. The parties further
agree to specifically instruct their respective Associated Persons regarding
these non-disparagement provisions. The foregoing notwithstanding, the parties
are not precluded from providing information or making statements or comments to
or before any regulatory or administrative agency, governmental body or court of
law when called upon to do so, which they believe in good faith to be true and
which might otherwise be deemed to violate this section.



Authority

. Both parties warrant and represent that each has the sole right and exclusive
authority to execute this Agreement, and that neither is restricted in so doing.



Complete Agreement

. This Agreement expresses the full and complete agreement between the parties
regarding the subject matter hereof, and supersedes and replaces all prior
arrangements or agreements regarding the subject matter hereof, including the
Employment Agreement. No party has been or is being influenced to any extent or
is relying upon any representation, covenant or statement by any other person
unless set forth in this Agreement.



No Liability

. The parties agree and understand that the payment of monies and giving of
other consideration, and the execution of this release and the agreements
contained herein do not constitute nor shall be construed as an admission of any
liability whatsoever by the parties thereto, or the admission of the validity of
any claim made by or against either party.



Severability

. Should any portion of this Agreement be declared void or unenforceable, such
portion shall be considered severable from the remainder, the validity of which
shall remain unaffected.



Successors and Assigns

. This Agreement, and all terms and provisions hereof, shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors and assigns. This Agreement shall be expressly
assumed by any person or entity that succeeds to the Company's business by
reason of merger, consolidation, combination, asset purchase or similar
transaction, and in such event such person or entity shall be expressly bound by
the terms hereof as if such person or entity were the original party hereto.



Representation

. Both parties to this Agreement represent and warrant that this Agreement in
all respects has been voluntarily and knowingly executed by them after having
received independent legal advice, if they desired, from attorneys of their
choice. Both parties also represent and warrant that they have carefully read
this Agreement and the contents hereof are known and understood by them.



Further Assurances

. Executive agrees to assist the Company and take all reasonable and necessary
actions to ensure a professional transition hereunder.



Amendment and Waiver

. This Agreement may be amended, modified or supplemented only by a writing
executed by both the Company and Executive. Any party may in writing waive any
provision of this Agreement to the extent such provision is for the benefit of
the waiving party. No waiver by any party of a breach of any provisions of this
Agreement shall be construed as a waiver of any subsequent or different breach,
and no forbearance by a party to seek a remedy for noncompliance or breach by
another party shall be construed as a waiver of any right or remedy with respect
to such noncompliance or breach.



Rules of Construction

. This Agreement has been negotiated by the parties and is to be interpreted
according to its fair meaning as if the parties had prepared it together and not
strictly for or against any party. All references to "parties" refer to the
parties to this Agreement unless expressly indicated otherwise. References to
Sections are to Sections of this Agreement unless expressly indicated otherwise.
References to "provisions" of this Agreement refer to the terms, conditions and
promises contained in this Agreement. "Including" means "including without
limitation" and "includes" means "includes without limitation." "Or" is
inclusive and includes "and." The headings of the sections of this Agreement are
for convenience only and shall in no way determine any interpretation of this
Agreement.



Counterparts; Facsimile Signatures

. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes. This Agreement may be executed by
a party's signature transmitted by facsimile ("fax"), and copies of this
Agreement executed and delivered by means of faxed signatures shall have the
same force and effect as copies hereof executed and delivered with original
signatures. All parties hereto may rely upon faxed signatures as if such
signatures were originals. Any party executing and delivering this Agreement by
fax shall promptly thereafter deliver a counterpart signature page of this
Agreement containing said party's original signature. All parties hereto agree
that a faxed signature page may be introduced into evidence in any proceeding
arising out of or related to this Agreement as if it were an original signature
page.



Notices

. Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not sent during normal business hours,
then on the next business day; (iii) three days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.



Governing Law

. This Agreement shall be governed by the law of the State of California
applicable to contracts executed and wholly performed therein.



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates indicated below.

E-LOAN, INC.

By: /s/ Christian A. Larsen
Christian A. Larsen
Chairman of the Board and
Chief Executive Officer

Dated: 1/29/04

 

/s/ Joseph J. Kennedy


JOSEPH J. KENNEDY



Dated: 1/29/04

Expiration of Revocation Period: 2/5/04




--------------------------------------------------------------------------------




Exhibit A

Options as of April 12, 2004

Grant Number

Vesting Commencement Date

Exercise Price Per Share

Total Number of Shares

Vested Shares

Unvested Shares

Exercised Shares

00000298

02/22/99

$2.0000

100,000

100,000

0

100,000

N0000298

02/22/99

$2.0000

566,372

566,372

0

0

A0000298

02/22/99

$2.0000

81,147

81,147

0

0

00000896

06/23/00

$4.5938

26,958

17,583

9,375

0

00000897

06/23/00

$4.5938

123,042

123,042

0

0

00001668

05/02/01

$1.2600

26,629

3,668

22,961

0

00001669

05/02/01

$1.2600

123,371

105,707

17,664

0

00001826

10/08/01

$1.3100

31,250

0

31,250

0

00001827

10/08/01

$1.3100

118,750

93,750

25,000

0

00001890

12/14/01

$1.7700

22,245

0

22,245

0

00001891

12/14/01

$1.7700

177,755

112,500

65,255

0

00003001

08/08/03

$3.9400

15,810

15,810

0

0

00003002

08/08/03

$3.9400

9,190

9,190

0

0

TOTAL

 

 

 

1,228,769

193,750

100,000

 

 




--------------------------------------------------------------------------------


